                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

JUAN ALBERT CORONADO,                                    §
                                                         §
        Petitioner,                                      §
                                                         §
v.                                                       §        Civil Action No. 4:17-cv-257-O
                                                         §
ERIC D. WILSON, Warden,                                  §
FMC-Fort Worth, 1                                        §
                                                         §
        Respondent.                                      §

                                         OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

(ECF No.1) by petitioner Juan Albert Coronado (“Coronado”), a federal prisoner confined at FMC-

Fort Worth in Fort Worth, Texas, and the Warden’s response (ECF No. 6). After considering the

relief sought by Petitioner, the record, related briefing, and applicable law, the Court concludes that

Coronado’s § 2241 petition should be and is hereby DISMISSED for lack of jurisdiction.

I.      BACKGROUND

        Coronado was convicted in this the United States District Court for the Northern District of

Texas, in Cause Number 4:14-cr-078-O (38), of conspiracy to possess with intent to distribute a

controlled substance, in violation of 21 U.S.C. § 846, and sentenced to a 97-month term

imprisonment. J., No. 4:14-cr-078-O (38), ECF No. 1550; Statement of Reasons, No.4:14-cr-078-

O(38), ECF No. 1551. Coronado did not file a direct appeal, and he did not seek relief under 28

U.S.C. § 2255. Instead, Coronado filed the instant petition under 28 U.S.C. § 2241. Pet. 1, ECF No.

1.

        1
          Because Eric D. Wilson has now replaced Rodney W. Chandler as Warden at FMC-Fort Worth, Wilson
should “automatically” be substituted as a party under Federal Rule of Civil Procedure 25(d). The clerk of Court is
directed to make this change on the docket of this case.
II.       CLAIMS FOR RELIEF

          Coronado challenges this Court’s sentence calculations, contending that the Court used the

wrong advisory guideline range, that the guideline range should have been 10–16 months because

he did not admit to any amount of methamphetamine, and that there was no evidence to associate

him with any specific amount. Pet. 2–3, 5, 8, ECF No.1. He also alleges there was no factual basis

for his guilty plea. Id. at 7.

III.      ANALYSIS

          A motion under § 2255 is the primary means of collaterally attacking a federal conviction

or sentence. Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir.2001) (per curiam) (citing Tolliver v.

Dobre, 211 F.3d 876, 877 (5th Cir.2000) (per curiam )). “While § 2241 is more typically used to

challenge the execution of a prisoner’s sentence, a federal prisoner may bring a petition under §

2241 to challenge the legality of his conviction or sentence if he can satisfy the mandates of the

‘savings clause’ of § 2255.” Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003) (citing

Reyes–Requena v. United States, 243 F.3d 893, 900–01 (5th Cir. 2001)). The statutory “savings

clause” provides,

          An application for a writ of habeas corpus in [sic] behalf of a prisoner who is
          authorized to apply for relief by motion pursuant to this section, shall not be
          entertained if it appears that the applicant has failed to apply for relief, by motion,
          to the court which sentenced him, or that such court has denied him relief, unless it
          also appears that the remedy by motion is inadequate or ineffective to test the legality
          of his detention.

28 U.S.C. § 2255(e). Under the “savings clause,” the petitioner has the burden of showing that the

§ 2255 remedy is “inadequate or ineffective to test the legality of his detention.” Jeffers, 253 F.3d

at 830.

          Coronado fails to show that the § 2255 remedy is either inadequate or ineffective to the test


                                                     2
the legality of his detention. Coronado cannot rely on § 2241 merely because he might now be

limited in seeking relief under § 2255. Cf. Pack v. Yusuff, 218 F.3d 448, 453 (5th Cir. 2000) (citing

Tolliver, 211 F.3d at 878) (holding that neither a prior, unsuccessful § 2255 motion, the limitations

bar, nor successiveness renders the § 2255 remedy inadequate or ineffective). Moreover, the Fifth

Circuit has determined that, before a petitioner may pursue relief through § 2241 under the language

of the § 2255 savings clause, he must show that:

       (1) his claim is based on a retroactively applicable Supreme Court decision; (2) the
       Supreme Court decision establishes that he was “actually innocent” of the charges
       against him because the decision decriminalized the conduct for which he was
       convicted; and (3) his claim would have been foreclosed by existing circuit precedent
       had he raised it at trial, on direct appeal, or in his original § 2255 petition.

Christopher, 342 F.3d at 382 (citing Reyes-Requena, 243 F.3d at 904 and Jeffers, 253 F.3d at 830).

       In this case, Coronado has not made these showings, and a review of the grounds asserted

in his § 2241 petition shows that he cannot make them. Coronado does not claim or attempt to

demonstrate that he was convicted of a nonexistent offense. Although Coronado includes a claim

that there was “no factual basis for his guilty plea” (Pet. 7, ECF No.1), such claim does not

challenge the viability of the conspiracy offense itself. Furthermore, this challenge is belied by

Coronado’s own admissions in the factual resume:

       STIPULATED FACTS
       From approximately April 2013 to approximately April 2014, Juan Albert Coronado
       received methamphetamine from Christopher Gomez, usually on consignment. Juan
       Coronado then distributed the methamphetamine to others, returning to Christopher
       Gomez for more methamphetamine. In this manner, Juan Albert Coronado conspired
       with Christopher Gomez, and other to possess with intent to distribute
       methamphetamine.

Factual Resume, No. 4:14-cr-078-O (38), ECF No. 1520. Thus, this claim is without merit.

       Otherwise Coronado challenges the imposition of his sentence, and not his conviction, and

such claims do not fall within the savings clause of § 2255(e). See generally Padilla v. United States,

416 F.3d 424, 427 (5th Cir. 2005) (contrasting claims challenging a sentence from those challenging

                                                  3
a conviction). In Logan v. Warden Fed. Corr. Complex Beaumont, the Fifth Circuit reviewed the

denial of a § 2241 petition brought pursuant to the savings clause in which the petitioner asserted,

as Coronado does in this case, that he was erroneously sentenced. 644 F. App’x 280 (5th Cir. 2016).

The Fifth Circuit held that “[i]n the absence of an en banc decision by this court or an intervening

Supreme Court decision overruling circuit precedent holding that a § 2241 petition cannot be used

to challenge solely the validity of a federal sentence, this court is bound by its own precedent.” Id.

at 281 (citing United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014)).

       The Court notes that Coronado recites a claim for relief based upon the fairly recent

Supreme Court decision in Molina-Martinez v. United States, 136 S. Ct. 1338 (2016) (holding that

on direct appeal, a defendant can rely on the application of an incorrect Guideline range to show an

effect on his substantial rights for purposes of plain error review). But Coronado has not argued that

this decision has been made retroactively applicable, and he has not claimed that the decision

establishes that he was actually innocent of the charge against him because the conduct for which

he was convicted has been decriminalized. Relevant case law recognizes that the Molina-Martinez

opinion does not provide a basis for invoking the savings clause. See e.g., Avila v. United States,

No.7:16-cv-700, 2017 WL 2391224, at *1 (S.D. Tex. April 21, 2017) (Molina-Martinez “addressed

what showing a defendant must make on direct appeal [when claiming the trial court erred in its

guideline calculations]; Molina-Martinez is not a vehicle for complaining of alleged guideline

miscalculations on collateral review”); United States v. Warren, No. 8:96-cr-64-T-23 TBM, 2017

WL 4426549, at *3 (M.D. Fla. Oct. 5, 2017) (“Molina-Martinez neither asserts a new rule of

constitutional law nor announces that the rule is retroactive on collateral review.”)

         As Coronado does not contend that he is actually innocent of the charge for which he was

convicted based upon a retroactively applicable Supreme Court decision, and as he otherwise

challenges the imposition of sentence, he is not entitled to relief under § 2241. Coronado’s § 2241

petition must be dismissed for want of jurisdiction. See Christopher, 342 F.3d at 379, 385 (finding


                                                  4
that a court must dismiss a § 2241 petition for lack of jurisdiction when the requirements of the

savings clause are not met).

III.    NO ALTERNATIVE REVIEW UNDER § 2255

        Although this Court presided over Coronado’s conviction and thus could preside over a

motion under § 28 U.S.C. § 2255, Coronado pursued relief only under § 2241and did not seek relief

under 28 U.S.C. § 2255. Pet 1–8, ECF No.1. Thus, the Court has not construed the § 2241 petition

as a motion to vacate under § 2255. Even to the extent the Court could alternatively construe

Coronado’s § 2241 petition as a motion under § 2255, such motion would be barred by the

applicable statute of limitations. See 28 U.S.C. § 225(f)(1)–(4).2

IV.         ORDER

        Accordingly, it is ORDERED that Juan Albert Coronado’s petition for relief under 28

U.S.C. § 2241 is DISMISSED for lack of jurisdiction.

        SO ORDERED on this 7th day of May, 2019.


                                                          _____________________________________
                                                          Reed O’Connor
                                                          UNITED STATES DISTRICT JUDGE




        2
          In this regard, except for a claim that government action created an impediment to filing under §
2255(f) (2), a claim based upon a right newly recognized by the Supreme Court and made retroactive under
§ 2255(f) (3), or a claim that the facts in support could not have earlier been discovered through the exercise
of due diligence under § 2255(f) (4), the one-year period of limitation to file a § 2255 motion runs from the
date the judgment of conviction became final. Coronado’s judgment was entered on the criminal case docket
on December 16, 2015. J. , No. 4:14-cr-078-O (38), ECF No. 1550. Coronado did not file a direct appeal, and
so his judgment of conviction became final at the time for him to have filed an appeal under Federal Rule of
Appellate Procedure 4(b)(1)(A)(i) (fourteen days after entry of judgment)—on December 30, 2015. Thus,
under 28 U.S.C. § 2255(f)(1), Coronado would have had one year, or through December 30, 2016, to timely
file a § 2255 motion. If the document Coronado filed as § 2241 petition was to be construed as a § 2255
motion, as such document was constructively filed in this Court on the date Coronado gave it to prison
officials—March 21, 2017, the document was filed several months beyond the applicable one-year limitations
deadline of December 30, 2016.

                                                      5
